United States Court of Appeals
                      For the First Circuit


No. 00-2031

                  UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      EDGARDO VELEZ-SALDANA,

                      Defendant, Appellant.


                              ERRATA

    The opinion of this court, issued on June 8, 2001, should be

amended as follows.

    On page 8, line 3 of 3rd full paragraph, insert ", 696" after

"690".